             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JAMES PATRICK LESLEY, JR.,                  )
                                            )
                    Petitioner,             )
                                            )
vs.                                         )          NO. CIV-19-0616-HE
                                            )
THE STATE OF OKLAHOMA,                      )
                                            )
                    Respondent.             )

                                        ORDER

      James Patrick Lesley, Jr., filed a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254 after the Oklahoma Pardon and Parole Board declined to recommend him

for parole. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred to

Magistrate Judge Bernard M. Jones for initial proceedings. Judge Jones has issued a Report

and Recommendation recommending that the petition be construed as arising under § 2241

and dismissed.

      Petitioner has failed to object to the Report thereby waiving his right to appellate

review of the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010). Being in substantial agreement, the court ADOPTS the Report and

Recommendation [Doc. # 8]. Petitioner’s action is DISMISSED without prejudice.

      IT IS SO ORDERED.

      Dated this 13th day of September, 2019.
